COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Zurich American Insurance Company v. Sandra A. Debose

Appellate case number:    01-13-00344-CV

Trial court case number: 2006-54103

Trial court:              133rd District Court of Harris County

       It is ordered that Sandra Dubose’s motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp.

Justice Sharp dissents, without opinion, from the denial of the motion for rehearing.


Date: September 23, 2014